Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00534-CV

                                        Urelift Gulf Coast, L.P.

                                                   v.

                                            Travis Bennett

             NO. 2014-01204 IN THE 295TH DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                  $10.00           03/04/2015               E-PAID                   ANT
     MT FEE                  $10.00           10/27/2014               E-PAID                   APE
SUPP CLK RECORD              $13.00           10/03/2014                PAID                    APE
     MT FEE                  $10.00           09/15/2014               E-PAID                   ANT
     MT FEE                  $10.00           09/15/2014               E-PAID                   ANT
     MT FEE                  $10.00           09/15/2014               E-PAID                   ANT
     MT FEE                  $10.00           09/12/2014               E-PAID                   ANT
   CLK RECORD                $621.00          08/08/2014                PAID                    ANT
     MT FEE                  $10.00           07/17/2014               E-PAID                   APE
      FILING                 $175.00          07/03/2014               E-PAID                   ANT
STATEWIDE EFILING            $20.00           07/03/2014               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $899.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this May 29, 2015.